                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

DWAYNE STRINGER,

       Plaintiff,                                                Case No. 17-cv-10999
                                                                 Hon. Matthew F. Leitman
v.

FYRE, SHIELFIED AND KING,

      Defendants.
_______________________________________________________________________/

              ORDER DENYING PLAINTIFF’S MOTIONS FOR THE
              APPOINTMENT OF LEGAL AID (ECF #49) AND THE
               APPOINTMENT OF LEGAL COUNSEL (ECF #52)

       Plaintiff Dwayne Stringer is a state prisoner confined at the Macomb Correctional

Facility in New Haven, Michigan. He has filed numerous lawsuits in this District. On

January 31, 2018, the Court dismissed this action without prejudice on the ground that

Stringer failed to exhaust his administrative remedies. (See Dismissal Order, ECF #42.) At

that point the case was closed. Nonetheless, on December 21, 2018, Stringer filed a motion

for the appointment of legal aid and, on February 25, 2019, he filed a motion to appoint

counsel. Because this case has been closed and because the Court does not believe the

relief sought is appropriate at this time, Stringer’s motions for the appointment of legal aid

(ECF #49) and counsel (ECF #52) are DENIED.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
Dated: March 26, 2019


                                              1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 26, 2019, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
